Case 1:17-cr-00101-LEK Document 1110-6 Filed 10/26/20 Page 1 of 1   PageID #:
                                  13168



                     CERTIFICATE OF SERVICE


I hereby certify that, a true and correct copy of the foregoing was served
electronically through CM/ECF on the following at their last known
addresses on October 26, 2020:

Gregg Paris Yates:                       gregg.yates@usdoj.gov,

Kenneth Sorenson:                        Ken.Sorenson@usdoj.gov

A copy of the foregoing will also be mailed/provided to defendant
Anthony T. Williams at FDC Honolulu.

DATED: Honolulu, Hawai’i, October 26, 2020



____/s/ Lars Robert Isaacson____
LARS ROBERT ISAACSON
Standby Attorney for Defendant Anthony Williams
